

115 HR 4727 IH: Improving Access to VA Care Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4727IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to assign
			 temporary disability ratings to certain veterans for purposes of
			 compensation and health care, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Access to VA Care Act. 2.Temporary disability rating (a)In generalSection 1156 of title 38, United States Code, is amended—
 (1)in subsection (a)(1), by adding at the end the following new subparagraph:  (E)To a veteran who—
 (i)is not described in subparagraph (A), (B), (C), or (D); and (ii)files a claim for disability compensation under this chapter.;
 (2)by adding after paragraph (3) of subsection (a) the following new paragraph:  (4)With respect to a veteran described in paragraph (1)(E), the Secretary shall schedule a medical examination for such veteran concerning the disability of the veteran as soon as is practicable after the veteran files a claim for disability compensation under this chapter.; and
 (3)in subsection (b)(1), by adding after subparagraph (D) the following new subparagraph:  (E)For a veteran who is assigned a temporary disability rating under subsection (a)(1)(E), until the date on which a rating decision is issued to such veteran following the medical examination scheduled under subsection (a)(4)..
 (b)Health careSection 1705 of title 38, United States Code, is amended— (1)in subsection (a)(3)—
 (A)by striking and veterans described and inserting veterans described; and (B)by inserting , and veterans assigned a temporary disability rating under section 1156(a)(1)(E) of this title after of this title; and
 (2)by adding at the end the following new subsection (d):  (d) (1)The Secretary shall assist a veteran described in paragraph (3) in finding hospital care and medical services to be provided to the veteran by non-Department facilities or providers after the Secretary ceases to furnish such care and services under this chapter to the veteran.
 (2)A veteran described in paragraph (3) shall not owe the United States for any costs of hospital care or medical services described in subparagraph (A) of such paragraph.
 (3)A veteran described in this paragraph is a veteran who— (A)received hospital care and medical services under this chapter pursuant to a temporary disability rating assigned under section 1156(a)(1)(E) of this title; and
 (B)the Secretary determines does not have a service-connected disability.. 